Proceeding under article 78 of the CPLR to review respondent’s determination, dated January 4, 1973, which canceled petitioner’s liquor license and imposed a $1,000 bond claim. Determination modified, on the law, by changing the penalty to a 20-day license suspension plus the $1,000 bond claim. As so modified, determination confirmed, without costs. Although we confirm respondent’s findings of guilt of the charge against petitioner, we believe the penalty imposed was excessive and an abuse of discretion to the extent indicated herein. Rabin, P. J.., Hopkins, Munder, Martuscello and Latham, JJ., concur.